Citation Nr: 9923239	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-18 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1955 to 
December 1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  It is unclear whether or not the 
appellant is claiming service connection for post-polio 
syndrome.  In his initial claim received in July 1996 he 
indicated the onset of post-polio syndrome in 1992 or 1993, 
many years after service.  In a September 1996 statement he 
contended that his military duty was inappropriate for one 
with a history of polio as a child, but he did not indicate 
that he had any worsening of polio or post-polio symptoms in 
service.  His notice of disagreement was limited to the issue 
of service connection for a seizure disorder.  If he wishes 
to claim service connection for post-polio syndrome, he 
should so notify the RO.


FINDINGS OF FACT

1. The appellant served on active duty from June 1955 to 
December 1958.

2. Service medical records, including his separation physical 
examination of November 1958, do not contain any 
complaints, clinical findings of the claimed seizure 
disorder or any chronic neurological disorders.

3. The evidence of record reflects an initial complaint and 
diagnosis of a seizure disorder in 1990, approximately 
thirty years after service.

4. The appellant has presented no competent medical evidence 
showing either (1) the presence of a seizure disorder 
within one year after service or (2) a nexus between 
diagnosis of this condition provided in the post service 
period and any incident or event of his military service.



CONCLUSION OF LAW

The claim of entitlement to service connection for a seizure 
disorder is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Indeed, subsequent manifestations of the same 
chronic disease shown in service, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1998).

Alternatively, where a veteran served continuously for 90 
days or more during a period of war or during peacetime after 
December 31, 1946, and a chronic seizure disorder became 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of the disease during the period of service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  The presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307(d) (1998).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the record reflects that the appellant 
served on active duty from June 1955 to December 1958.  He 
claims that his seizure disorder is the result of either 
post-polio syndrome or a head injury incurred in service.  
Service medical records are not available.  However, the 
appellant's November 1958 separation examination demonstrates 
no residuals of polio, no complaints of seizures, and an 
absence of other neurological disorders.  The report does 
note a history of a brain concussion following a blow to the 
head while the appellant was boxing during service and a 
subsequent abnormal EEG.  Physical examination, including 
neurologic evaluation was within normal limits.

More recently, the appellant was examined by Dr. R. J. 
Zwolinski.  Progress reports from Dr. Zwolinski indicate that 
the appellant was treated for seizures from August 1990 to 
August 1995.  A seizure disorder was first noted in August 
1990, and the August 1990 medical report indicates that the 
appellant had no prior history of seizures.  

Outpatient records from VAMC Tampa, dated from October 1997 
to April 1998, also indicate that the appellant suffered from 
seizures.  An October 1997 progress note indicates that the 
examining physician found "the head injury years earlier is 
a possible cause [of the seizures], but [the seizures] 
developed very late to be due to head injury."  While this 
statement does not rule out the possibility of a relationship 
between the appellant's seizure disorder and his head injury, 
the Court has held that clinical opinions which are 
unsupported or unexplained are too speculative to provide the 
required medical nexus.  Bloom v. West, 12 Vet. App. 185 
(1999).  This statement is too speculative, in that the 
"possibility" is discounted by the statement that the 
seizures developed very late to be due to head injury, to 
provide a plausible basis for linking the current seizure 
disorder to inservice head injury.

The VAMC outpatient treatment records also reflect that a 
December 1997 EEG showed potential for generalized seizures, 
and the examiner commented that the pattern suggested an 
idiopathic centrally mediated type of seizure discharge 
"rather than coming from a focal area of damage."  EMG 
reports noted evidence of a post-polio syndrome in the lower 
extremities, apparently unrelated to the seizure disorder.  
No medical opinion regarding a nexus between the seizure 
disorder and the appellant's military service was provided.  
The appellant failed to report for two VAMC examinations, 
scheduled at VAMC Gainesville for June 1998 and July 1998.

Even though the appellant sustained a head injury while in 
service, the Board nonetheless concludes that he has not 
submitted evidence sufficient to render his claim of service 
connection for a seizure disorder well grounded.  Caluza, 7 
Vet. App. at 498.  The appellant has failed to provide 
competent medical evidence which provides a nexus, as 
reflected by medical diagnosis or opinion, between the 
appellant's current seizure disorder, diagnosed over thirty 
years after service, and any injury or disease he incurred 
during service.  See Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996) (with respect to medical nexus for well 
groundedness, the claimant must supply objective medical 
evidence to support claim).

Additionally, where the issue, as here, may also turn on 
whether continuity of symptomatology is shown in the years 
after service or where the evidence reflects chronic 
manifestations of a qualifying disease in the presumptive 
period, e.g., a seizure disorder, the Board requires 
objective corroboration of the appellant's contentions.  In 
this case, as detailed above, the appellant has not been able 
to produce medical evidence showing treatment for a seizure 
disorder before 1990.  Thus, there is no objective competent 
evidence of continuity of symptomatology shown in the years 
after service and, concomitantly, no evidence of a chronic 
seizure disorder shown within the one-year presumptive period 
after service.

The Board has considered the appellant's contentions on 
appeal; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the bases of in-service occurrence and a medical 
nexus.

Accordingly, the Board must deny the appellant's claim of 
service connection for a seizure disorder as not well 
grounded.


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for a seizure disorder is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

